     Case 2:17-cv-00083-GMN-VCF Document 215 Filed 08/31/20 Page 1 of 2




 1    MCNUTT LAW FIRM, P.C.
      Daniel R. McNutt, Esq., Bar No. 7815
 2    Matthew C. Wolf, Esq., Bar No. 10801
      625 South Eighth Street
 3    Las Vegas, Nevada 89101
      Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 4    drm@mcnuttlawfirm.com
      mcw@mcnuttlawfirm.com
 5    Counsel for Plaintiff
                                  UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
       BART STREET III, a Nebraska Limited Case No.: 2:17-cv-00083-GMN-VCF
 8     Liability Company,

 9            Plaintiff,
                                                            JOINT STATUS REPORT RE:
10     vs.                                                        SETTLEMENT

11     ACC ENTERPRISES, LLC, a Nevada
       Limited     Liability   Company;  ACC
12     INDUSTRIES, INC., a Nevada corporation;
       CALVADA PARTNERS, LLC, a Nevada
13     Limited Liability Company;

14     Defendants.

15
             The Parties have executed a Confidential Settlement Agreement and Mutual Release (the
16
      “Agreement”). Pursuant to the terms of the Agreement, a Stipulation and Order to Dismiss the
17
      matter with prejudice will be filed on December 7, 2020.
18
19
       DATED August 31, 2020.                         DATED August 31, 2020.
20
21     /s/ Dan McNutt                         .    /s/ Ryan Works
       Dan McNutt, Esq. (SBN 6247)                 Ryan J. Works, Esq. (SBN 9224)
22     Matthew C. Wolf, Esq. (SBN 10801)           McDONALD CARANO LLP
       MCNUTT LAW FIRM, P.C.                       2300 West Sahara Avenue, Suite 1200
23     625 S. 8th Street                           Las Vegas, NV 89102
       Las Vegas, Nevada 89101                     rworks@mcdonaldcarano.com
24     drm@mcnuttlawfirm.com                       Attorneys for Defendants
       mcw@mcnuttlawfirm.com        IT IS SO ORDERED.
25     Attorneys for Plaintiff

26
                                      ___________________________________
27                                    Cam Ferenbach
                                      United States Magistrate Judge
28
                                               August 31, 2020
                                                   1
                                      Dated:_____________________________
     Case 2:17-cv-00083-GMN-VCF Document 215 Filed 08/31/20 Page 2 of 2




 1                                       CERTIFICATE OF SERVICE

 2           The undersigned is an employee of McNutt Law Firm, P.C. and certifies that under Fed.

 3    R. Civ. P. 5, on August 31, 2020, I served a true and correct copy of JOINT STATUS REPORT

 4    RE: SETTLEMENT by mailing a copy by United States Postal Service, postage prepaid, via

 5    email, or via electronic mail through the United States District Court’s CM/ECF system to the

 6    following at their last known address or e-mail:

 7    Ryan J. Works, Esq. (SBN 9224)
      McDONALD CARANO LLP
 8    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 9    rworks@mcdonaldcarano.com

10    Counsel for Defendants

11
                                                   /s/ Lisa Heller                  .
12                                                 An Employee of McNutt Law Firm, P.C.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
